 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Elaine McCandless, Norma Milby, Ruby Wright, MargaretBishop, Clara O'Bannon, and Mildred D. Robinson their former or substan-tially equivalent jobs, and pay each of them for wages lost from the date oftheir respective discharges until the date of such offer of reemployment.Weshall also compensate Ruby Wright, Margaret Bishop, Clara O'Bannon, andMildred D. Robinson for time lost by them through suspension from work onAugust 26 and 27, 1964.WE WILL NOT threaten or interrogate our employees with respect to theirmembership in, or activities on behalf of, Retail Clerks Union Local No. 445chartered by Retail Clerks International Association, AFL-CIO, or any otherlabor organization.WE WILL NOT discriminate against any employee because of membership inRetail Clerks Union Local No. 445 chartered by Retail Clerks InternationalAssociation, AFL-CIO, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights guaranteed under Section 7 of the Act,except to the extent that such rights may be effected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.All our employees are free to become or remain, or to refrain from becoming orremaining,members in good standing of said Retail Clerks Union Local No. 445chartered by Retail Clerks International Association, AFL-CIO, or any other labororganization.MONTGOMERY WARD & CO., INCORPORATED,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No.381-2200, if they have any questions concerning this notice of compliance withthis provision.PhillipsManufacturing CompanyandInternationalUnion, AlliedIndustrialWorkers of America, AFL-CIO.Case No. 13-CA-6851.November 2,1965DECISION AND ORDEROn July 23, 1965, Trial Examiner Harry H. Luskin issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Decision anda supporting brief.'1 The Respondent also filed a motion to correct and transpose portions of the record.The General Counsel filed an opposition thereto, and the Respondent filed a response.The Board finds the motion without merit. It is accordingly denied.Our careful review of the entire record satisfies us that the Respondent's allegationsof bias and prejudice on the part of the Trial Examiner are entirely without foundation.155 NLRB No. 56. PHILLIPSMANUFACTURING COMPANY513Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Exam-iner's Decision, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Harry H. Kuskin at Chicago,Illinois, onMay 12 and 13, 1965, pursuant to a charge filed on January 18, 1965,and a complaint issued on March 11, 1965. It presents the questions of whether theRespondent has since on or about January 8, 1964, maintained in force and effect anunlawful no-solicitation rule and no-distribution rule in violation of Section 8 (a) (1)of the Act and whether the Respondent, on or about January 15, 1965, dischargedemployee Roy B. Amerson in violation of Section 8(a)(3) and (1) of the Act.Abrief was filed by the General Counsel after the hearing.Upon the entire record 1and from my observation of the witnesses, including their demeanor while on thewitness stand, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent operates a plant in Lincolnwood, Illinois, where it is engaged inthe manufacture and sale of machinery cleaning equipment and in the nationwidedistribution of machinery cleaning solvents.During the past calendar year, theRespondent shipped from this plant directly to points outside Illinois goods andproducts valued in excess of $50,000. I find, as the Respondent concedes, that it isengaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, AlliedIndustrialWorkers ofAmerica,AFL-CIO,hereincalled the Union,isa labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA. Background and summary of eventsThe Union began to organize the employees at the Lincolnwood plant in the springof 1963.These activities resulted in an election in July 1963, which the Union lost.In connection with these organizational efforts, the Board, pursuant to a charge filedby the Union and a complaint issued, found that the Respondent had violated theAct in several respects (148 NLRB 1420). The Board found 8(a)(3) and (1) inthe discriminatory discharges of two employees in June and September 1963, respec-tively, and 8 (a) (1) in the interrogation, prior to the July 1963 election, of employeesas to their feelings respecting the Union and the identity of the person behind theunion movement in the plant and in the announcement on the eve of that electionof improvement in employee benefits.Although the Board, in this consolidated com-plaint and representation proceeding, also set aside the July 1963 election, it allowed'As corrected by my order correcting transcript dated June 22, 1965. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union to sever the representation case and granted its request for withdrawalof the petition with prejudice? Shortly after the decision issued on September 29,1964,Michael Serrano, the business agent of region 9 of the Union, made abortiveovertures toMilton Werner, the vice president and general manager in charge ofthe Lincolnwood plant,3 to gain recognition and a contract and to resolve the pendinglitigation.Thereafter, in the latter part of October, organizational efforts wereresumed by the Union. At that time, there were in effect company work rules whichhad been promulgated in May of that year. These rules regulated employees' con-duct, including such matters as union solicitation and distribution of union literature.On December 1, 1964, the Union filed a representation petition with the Board foran election among the Respondent's employees.On January 8, 1965, Truck Drivers,Chauffeurs & Helpers Union of Chicago & Vicinity also filed a petition for anelection.On January 15, 1965, Amerson was discharged.B. The no-solicitation rule and the no-distribution ruleSometime in May or June 1964, the Respondent distributed a book of work rulesto its employees.Employee Mac Farlane, who was employed subsequently, receivedhis book of rules shortly after he started working.The rule book was current atthe time of Amerson's discharge.Among these rules were the following:16.MiscellaneousEmployees will be discharged for any of following acts:0. Unauthorized peddling, canvassing, soliciting or collecting contributionson Company premises, for any purpose whatsoever.P.Unauthorized distribution of written or printed matter on Company prem-ises,or the posting, removal or altering of notices, signs, or writings, in anyform, on Bulletin Boards or Company property.The complaint alleges that the above-quoted rules are invalid in that they prohibitemployees from engaging in union or concerted activities at all times on the Respond-ent's premises.The rules are so broadly drawn that they impliedlyinclude unionsolicitation during nonworking time and the distribution of union literature duringnonworking time in nonworking areas.No evidence was adduced by the Respondentto indicate special circumstances that would make it necessary to extend these rulesto nonworking time and nonworking areas in order to maintain production or disci-pline.And, while the rules arguably permit union solicitation or distribution ofunionliterature, if authorized, this avails the Respondent nothing because an employermay not predicate the exercise of Section 7 rights on his own authorization. I, there-fore, find and conclude that the Respondent maintained an invalid no-solicitationrule andno-distribution rule in violation of Section 8(a) (1) of the Act.4C. The discharge of Roy B. AmersonAmerson was discharged on January 15, 1965, by Vice President and GeneralManager Werner.At that time, he was summoned to Werner's office and handed atermination slip indicating his discharge effective as of that date and giving as thereasons therefor:1.Work Not Satisfactory. 2. Spoiled Important Job With Important Cus-tomer (Bell & Howell) Jepordizing [sic] All Future Business.It is the position of the General Counsel that the reasons assigned were a pretextand mask the real reason, which was Amerson's union activity.1.Amerson's employment historyAmerson began his employment with the Respondent in April 1959.5After 16months, he quit.Amerson was then rehired in June 1961 and worked continuously21 take official notice of this proceeding but, like other evidence herein which antedatesthe 10(b) period, I consider it only as background.sThe complaint alleges, and the answer admits, that Milton Werner and also PlantSuperintendent Fred Tolzien,mentioned hereinafter, are agents of the Respondent actingon its behalf and are supervisors within the meaning of Section 2(11) of the Act.4 Stoddard-Quirk Manufacturing Co.,138 NLRB 615, 616-617;Shawnee Industries, Inc.,Subsidiary of Thiokol Chemical Corporation,140 NLRB1451 ;Remington Rand Corpo-ration,141 NLRB 1052;Armco Steel Corporation,148 NLRB 1179;N.L.R.B. v. UnitedAircraft Corp. and Whitney Aircraft Div,324 F. 2d 128 (C.A. 2), enfg. 139 NLRB 39.6Unless otherwise indicated, the findings which follow are based on testimony uncon-troverted in the record. PHILLIPSMANUFACTURING COMPANY515until he was discharged.During both employment periods, he performed assemblyand maintenance work.The latter consisted of general maintenance, carpentry,painting, plumbing, pipefitting, and electrical work, while the former involved theassembly of degreasing machines.During the first period he had received severalraises so that, when he quit, he was earning $1.85 per hour rather than his startingrate of $1.56.During the more recent period, he started at $1.85 an hour and,during 1963, his hourly rate had reached $2.25 on the day shift and $2.40 on thenight shift.While working on the night shift in 1963, he acted as a group leaderand head assembler. In the middle of 1964 his hourly rate was increased by 10 cents.During each year of his employment, Amerson received bonuses as follows: a $25bonus in December 1960 and December 1961; a $50 bonus in December 1962; and a$100 bonus in December 1963 and in December 1964. According to Milton Werner,bonuses depend upon whether an employee is performing well.With specific refer-ence to the last bonus, Werner testified, "When it came to bonus time, I said he was agood employee otherwise I would have fired him in '63." Plant SuperintendentFred Tolzien also considered Amerson a good worker.Amerson had never beenlaid off or discharged by the Respondent, nor had he ever received a written repri-mand, written warning, or 3-day layoff, the warning and layoff being required undertheRespondent's rule 13 entitled "Standards of Workmanship."He received asmuch as, or more, overtime than any one in the plant.And, at his request, theRespondent hired his two sons and a son-in-law.2.Amerson's union activityAmerson participated in the Union's organizational activity at the Respondent'splant in 1963.He was given some union authorization cards by Serrano, the businessagent of the Union, signed a card himself, and distributed cards to other employees.During this period, Amerson had a conversation about the Union with SuperintendentTolzien at Tolzien's desk, located in the middle of the main plant.After Amersontold Tolzien, in response to the latter's probing, that the Union is good for the menand also for the Company, Tolzien said, "They wouldn't like to hear that up thereand nodded towards the office."When organizational activity resumed in 1964,Amerson became active again. In the latter part of October, Serrano got in touchwith Amerson at his home and gave him about a dozen authorization cards for dis-tribution.Amerson, in turn, distributed cards at the plant and got employees tosign them, six of whom are identified in the record.He also handbilled employeesopenly on the parking lot adjacent to the rear of the plant, and enlisted the aid oftwo of these six employees in the distribution of cards.Amerson testified that hisorganizational efforts, which continued up to the time of his discharge, includeddiscussion of the Union with employees in the plant during lunch periods and breaks,after work, and sometimes during working hours.3.Amerson's work on the Bell and Howell jobAccording to the Respondent, Amerson's discharge occurred shortly after it learnedof his defective work on the Bell and Howell job. In effect, it attributes carelessnessto him in not following established procedures in getting the parts needed for thejob and consequently getting the wrong motor and pulley and mounting them on alip vent.With respect to the Respondent's procedures on assembly work of the kind involvedhere, Amerson testified to the following:Roman Scoczpanic, herein called Roman,a group leader, assigned the assembly work for him.6With a shop order in hispossession, bearing the name of the customer ordering the assembled product, Amer-son would then, as a rule, go to the stockroom to get the parts to be used 7 andassemble them at his bench. The parts were kept in a box, tote box, or basket bear-ing the customer's name and were placed there, in accordance with a parts list, byRudy Gorgola, the stockman.An assembler did not always get a blueprint or aparts list with his assembly work.He had no responsibility to check the parts list,e The General Counsel requests that no decision be made here on the supervisory statusof Roman,as his statusis the subject of a hearing on challenged ballots based on theelection held pursuant to the recent petitions.Since the status of Roman is not criticalto the disposition of the issues deriving from the discharge of Amerson, I make no suchfindings here.°Sometimesthe parts involved were already at the machine to be assembled when theassignmentwas made.212-809-66-vol. 155-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich is generally kept on the shipping and receiving clerk's desk, for size, serialnumber, etc., as the orders were "to use what was in those boxes."However, whenspecial sized motors or fans or special equipment was involved, as in the case ofthe Bell and Howell job, the instructions were to check the shop order and the blue-print, if it was available,and if indoubt about how a machine was to be assembled,the assembler was to take it up withhis foreman.8While he was doing assemblywork, Amerson was checked by Roman, who worked at assembling for 1 or 2 hoursdaily and checked assemblers for the rest of each day.Roman and Plant Superin-tendent Tolzien would then check the machinery after it is assembled.With respect to special jobs, Milton Werner testified that a blueprint and a partslist are necessary, that if a job comes through without these documents, the employeeshould go to his group leader to see why they are missing, as it is the responsibilityof that assembler to see that all the parts and the correct parts are there.Werneradded that, if an assembler is an experienced man, he might be told by the groupleader to go ahead on a certain part until the other parts can be found or arrangedfor; otherwise he would be assigned to another job until the parts are available.Healso testified that he would hold the group leader responsible for all the work whichhe oversees. In this connection, Tolzien testified that Amerson would see Roman,his group leader, if he had any problems; if his group leader could help him, Amersonwould proceed on the instructions given; if not, Tolzien would help him.He addedthat Roman would inspect any job that left the plant.The aforementioned Bell and Howell job, which played a crucial part in Amer-son's discharge was assigned to Amerson some time in December 1964 by Roman,his group leader.The job involved assembling a motor on a lip vent for a specialrust inhibitor tank.The lip vent carries fumes away from the tank. It is clear thatAmerson put what proved to be the wrong motor and pulley on this machine underthe following circumstances:Romanassignedthe job to Amerson.Amerson there-upon asked Roman where he could get the motor and both Roman and he went tothe stockroom. In the stockroom, they found three boxes side by side bearing theBell and Howell name. They found two motors-a pump motor in one box andanother motorin a secondbox.Amerson inquired as to whether the latter motorwas the one to be used and Roman said it was. Amerson took the motor and thepulley from the same box.Amerson had no parts list or blueprint.A parts listwould have included a description of the motor to beused.As to the blueprint,Amerson testified that "sometimes the blueprint would show the side the motorwent in . . ." and that "a lot of times" it will show the size of the motor to be used.This was the first time that Amerson had assembled this typeof machine.At first,Amerson could not figure out how the mounting was to be done and he asked bothTolzien and John Schmiel, a welder group leader, for the blueprint.Upon noticingwhat Amerson was doing, Schmiel told him that the motorwas on wrong andexplained how it should be mounted.Although Tolzien and Schmiel wentlookingfor the blueprint and did find it, Amerson had by that time succeededin assemblingthe motor to the lip vent.When Amerson obtained the blueprint, he did not checkit.Milton Werner testified that the Bell and Howell job was testedthereafter onlyfor tank leaks, and he did not know whether Roman saw the completed job.About a day or two after the machine was installed at the Bell and Howell plant,which was located nearby, and about 10 days before Amerson'sdischarge, theRespondent received a complaint fromBell andHowell that the equipment was notexhausting the fumes fast enough.A check had beeninstalled andthat the pulleywas the wrong pulley.The parts required were then installed and theincident wasreported to Milton Werner by Superintendent Tolzien "a day or so" before Amerson'sdischarge.According toWerner his concern was twofold; i.e., with the faultyassembly and the possible damage therefrom by rust to parts beingprocessed andby fumes to plant personnel and with the possible impact of this incident on futurebusiness with Bell and Howell, a big company.He requested Tolzien to check intothematter to find out who is responsible and to report to him.When Tolzienreported that Amerson did the assembly work, Werner instructed Tolzien to checkfurther with others, mentioning Roman by name, to find out how this could havehappened.Werner learned thereafter from time slips and from Tolzien that Amer-son had mounted the machine without checking to see whetheritwascorrect.8Rule 13, Standards of Workmanship, says in this connection: "When an employee isin doubt as to the manner in which assigned work is to be performed the employee isrequired to request necessary information and instructions from the foreman." PHILLIPS MANUFACTURING COMPANY517Whereupon, Werner told Tolzien that Amerson was to be dischargedand that he,Tolzien, was to bring Amerson into his office at the end of the workdaysWernerhad both a dismissal slip and a check prepared for the 2 day's pay covering Thursdayand Friday, January 14 andl5 (the work period had ended on Wednesday of thatweek), and when Amerson appeared with Tolzien, Werner presented them to Amer-son.Amerson had that morning received his check for the workperiod endingon Wednesday.Tolzien testified that during his investigation of the Bell and Howell job, he spoketo Amerson asking him whether he had put the motor on the machine, that Amersonsaid he had, and that was the extent of the conversation.According to Amerson,he had a conversation with Tolzien on the Wednesday or Thursday before the dis-charge in the assembly department.At that time, Tolzien said, "Come here for aminute Roy and ... Roman, you come on, too, I want you to hear this." Tolzienthen asked him, in the presence of Roman, where he got the motor and pulley forBell and Howell job and he replied that both came out of the box marked"Bell and Howell," out of the stockroom.Whereupon, Tolzien asked whether therewas another pulley in there and Amerson replied that he did not know.At thispoint, Roman interjected, "You can't lay that on one man.... There were five ofus involved in this.Mrs. Betty Lascody, Rudy Gorgola (both of them worked inthe stockroom) and Roy put the motor on and ... me and you are supposed to testthe machine out before it went out and we didn't do it."According to Amerson,nothing elsewas said by Tolzien, who walked away.Although Roman did nottestify, it was stipulated that if called, he would testify "that he did not tell Amerson,in substance,that they cannot hold you responsible for the defective work on theBell and Howell machine." Tolzien also testified to the same effect.I find it unnecessary to decide whether this discussion took place in the mannertestified to by Amerson, for it is clear from other testimony as to the Respondent'sestablished assembly procedures and as to the very procedure followed in the han-dling of the Bell and Howell job that other individuals,includingRoman andTolzien, had some responsibility in the matter.4.Thedischarge interview and subsequent eventsAmerson testified as follows:Tolzien approached him about 3:30 p.m. on Fridayand said that Milton Werner wanted to see him before he went home.He changedhis clothes and sought out Tolzien,who said, as already found,"let's go in and seewhat Werner wants."When they arrived in Werner's office, Werner opened thediscussion by saying,"I'm going to have to let you go."Amerson inquired as tothe reason and Werner said, "That mistake you made on that Bell and Howellmachine on that motor."Amerson replied, "Mr. Werner that is too thin there havebeen larger mistakes made than that and nobody discharged for it, that won't standup." 10Amerson mentioned that Roman had told him "you can't lay that on noone man."Werner then handed Amerson his check and said, "We're going to haveto let you go anyhow."Amerson was also handed the termination slip, referred toabove, on which was set forth the reasons for the discharge.According to Amerson,the reference therein to his unsatisfactory work and putting future business from Belland Howell in jeopardy was not commented upon by Werner.Amerson acceptedthe check under protest and left. Shortly thereafter, he returned to ask Wernerwhether Werner would oppose his getting unemployment compensation and Wernersaid he would not oppose it.Amerson noticed thereafter that the check was unsigned.He tried, without success, on Saturday to get someone at the plant to sign it.Hereturned again on Tuesday afternoon.At that time he saw Werner at the frontoffice of the plant and Werner signed the check.Amerson then made a claim forsome differential pay due him and there was some discussion about it.11 Later thate Although Werner testified that he had a consultation with Tolzien andtherecommen-dation was that "we would fire Amerson,"Tolzien's testimony is conflicting.Tolzientestified that Werner did not ask him for a recommendation and thathe first learned thatAmerson was to be discharged when Werner told him to call Amerson to his office Inview of Toizien's denial that he was asked for his recommendation and the uncontradictedtestimony of Amerson that Tolzien,just before the discharge,said to him,"Let's go inand see what Werner wants," I find that Werner made the decision to discharge Amersonwithout a recommendation from Tolzien.ioWhile Amerson detailed two instances as illustrative of other mistakes made byemployees,the record shows that those were service calls which did not involve any errorin the job as delivered by the Respondent."The differential pay question was resolved thereafter and payment was made. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDday, while in the backyard of the plant, Amerson asked Werner for a letter of recom-mendation for another job at some other place and Werner said, "I will give you agood recommendation all right but I don't want you to be back out here talking.to these men."Werner's testimony varies from that of Amerson in the following respects: Accord-ing to Werner, he told Amerson at the discharge interview that he was sorry to haveto let him go, that his work was unsatisfactory, and that he had spoiled a very impor-tant job, the Bell and Howell job, jeopardizing all future business and that a manof Amerson's experience should not have made a mistake of this type.Wernertestified that he could not recall any remark by Amerson as to bigger mistakes havingbeen made at the plant by others.He also denied having said, in substance, "Well,you are fired anyhow."As to the Tuesday meeting with Amerson, when the checkwas signed,Werner attributed to Amerson the remark that he, Amerson, had nohard feelings.Werner did not testify as to any subsequent conversation with Amer-son that day on the subject of a job recommendation to other employers.Tolzien's testimony as to the discharge interview was more summary than that ofWerner.He testified, in substance, that Werner discussed the mistake made on theBell and Howell job and told Amerson that he was being discharged therefor, andthat Amerson said "something to the effect that there were other mistakes made."He did not recall Werner having said, in substance or effect, "I'm going to fire youanyhow." 12He was not present during the other meetings between Amerson andWerner.Upon a careful appraisal of the foregoing evidence and, in light of my findingshereinafter as to the shifting nature and unreliability of Werner's testimony as tothe factors which persuaded him to discharge Amerson, the fact that, contrary toWerner's denial that Amerson talked about other mistakes having been made,Tolzien corroborated Amerson, and from my observation of these witnesses, I ampersuaded that Amerson's account of the interview is the more credible. In creditingAmerson, I take into consideration that, at one point during his cross-examination,Amerson denied, and then admitted, that Werner had told him during the interviewthat he, Werner, was going to have to let him go because of the mistake on the Belland Howell job and that the mistake should not have been made.However, sinceAmerson's admission was not significantly different from what he had already testi-fied on direct, I do not regard this lapse or temporary contradiction as underminingAmerson's veracity. 1, therefore, find that the interview occurred substantially asAmerson testified, and that Amerson did say that the mistake on the Bell and Howellmachine as a reason for the discharge was too thin and that there had been largermistakes made without discharge of the individual involved. I find, further, thatWerner then replied, "We're going to have to let you go anyhow." I also creditAmerson and find that, when Werner signed the check for Amerson the followingTuesday, he did not say to Werner that he had no hard feelings.Additionally, Icredit the uncontradicted testimony of Amerson that, later that day, Werner, inresponse to a request by Amerson for a letter of recommendation to other employers,said that "I will give you a good recommendation but I don't want you to be backout here talking to the men."Thereafter, Amerson filed a claim with the Division of Unemployment Compensa-tion of the State of Illinois and completed a form in that connection.Although theform bearing Amerson's name which was introduced as Respondent's Exhibit No. 1shows a checkmark in the box saving that Amerson lost his last job because of lackof work; Amerson denied that he put the mark there. The form also has a boxupon which can be indicated "other reason" but that box is vacant.According toAmerson, he had indicated as the reason, "cut off," and he did not see the abovecheckmark on the form when he signed it. In view of Amerson's denial and therecord facts showing that lack of work was clearly not the reason for the discharge,and in the absence of evidence showing that Amerson put the checkmark on the formor concurred in the marking thereon, I credit Amerson's denial.5.ConclusionsThe Unconvincing Reasons Given by the Respondent for Amerson's DischargeAs already indicated, at the time of his discharge Amerson was given the generalreason of unsatisfactory work and the more specific reason of having spoiled theBell and Howell job, a very important job, thereby jeopardizing all future businesswith an important customer.Werner's testimony at the hearing, however, was thatAmerson was discharged for two reasons; i.e., the burning up in January 1963 of12Although one Eli Smith was present during the discharge interview, he did not testify.According to Tolsien, neither he nor Smith made any statements during the interview. PHILLIPSMANUFACTURING COMPANY519the degreaser intended for its customer, Alcoa, and the "second big mistake" on theBell and Howell job.Werner did not testify as to the circumstances of the Alcoajob, but Amerson did.According to Amerson, he was then a group leader on thenight shift in charge of assembly work.His orders were to leave alone, and notinterferewith, the Alcoa machine (an ultra-sonic machine), which was in theassembly department, as the ultra-sonic men upstairs would take care of it.Theassembly crew had therefore left the machine alone.On the occasion in question,the assembly crew was working in the welding department and Amerson had no wayof knowing that the machine was burning up.When Amerson did go up to theassembly department after supper, he smelled the machine burning and "pulled theplug out."Amerson was not given any "memorandum of criticism or warning" bythe Respondent, but he acknowledged being told by Werner that he, Werner, feltthat Amerson was responsible.Werner testified that he fixed the responsibility onAmerson because "he was the group leader at the time the machine burned up andregardless of what else happened, Amerson was the man in charge of the night shiftthat night, in that department. If there was a machine being run or tested he shouldhave been in there watching it and I was holding him completely responsible for it."Although it appears that Amerson was reprimanded at the time, I credit his testimonythat he was blameless in the matter.13 In any event, I am not persuaded that theAlcoa incident was an operative factor in the Respondent's decision to discharge.Thus, the incident had occurred more than 2 years before and, since that time, Amer-son had been rewarded with pay raises and bonuses in recognition of his good work.Indeed,Werner testified as to the bonus in December 1964, "when it came to bonustime, I said he was a good employee otherwise I would have fired him in '63." Fur-thermore, Werner made no reference to the Alcoa incident during the discharge inter-view.For all these reasons, I conclude that the Alcoa incident was injected at thehearing by the Respondent as an afterthought.Itwas apparent at the hearing that, although the Respondent's rules and regula-tions were in effect at the time of Amerson's discharge, the Respondent decided uponthisdischarge independently of its rules.Thus, rule 13 entitled "Standards ofWorkmanship" would have required a written warning for the first offense, a 3-daylayoff for the second offense, and a discharge for the third offense.14Werner admittedthat he did not give Amerson any written notice with respect to the Bell and Howelljob.It is significant, too, that, when specifically questioned about the rules, Wernerindicated that he tried to enforce them, yet he conceded at the same time that he hadread the rules not more than once.And with specific reference to the rule or rulesinvoked by him in discharging Amerson, Werner testified, "I don't know if it was aspecific rule."Further, when pressed by counsel for the General Counsel on cross-examination, as to whether any specific rule was, in fact, violated, Werner testifiedvariously that rule 7 was the only rule violated and that several rules were violated.Rule 7 is entitled "Destruction of Company Property" and provides that: "Defac-ing or destroying or willfully neglecting company property is prohibited.Firstoffense: Discharge."Werner indicated that in referring to this rule, he had in mindthe destruction of property relating to the Alcoa job and that was the reason.15Hethen testified that the combination of the burning up of the tank and the mistake onthe Bell and Howell job which jeopardized the Respondent's business was reasonenough, but admitted that the Respondent had no rule similar to the reason givento Amerson at the time of his discharge.He concluded this portion of his testimonyby indicating that the discharge falls under the following: rules 7 and 13 and provision2 on page 5 of the rule which says, "Where a single incident of employee conductviolatesmore than one rule, the employee shall be deemed to have committed sep-arate violations of the rules involved." It is patent, however, that the Alcoa job andthe Bell and Howell job involved separate incidents and neither job incident could13 See footnote 16,infra14 This rule reads as follows:13.Standards of WorkmanshipEmployees are expected to maintain their workmanship according to Companymethods and standards.The standards and requirements of all work assigned toemployees are known by their supervisor.When an employeeis indoubt as to themanner in which assigned work is to be performed, the employee is required to requestnecessary information from the foreman.First offense: Written WarningSecond offense: Three-Day Lay OffThird offense: Discharge15Earlier he bad testified that while it was the only rule violated, it was not the onlyreason for the discharge. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave brought these two rules into play.Furthermore, Werner's expressedconcernover the impact that the mistake on the Bell and Howell job would have on futurebusinessisnotborne out by the record.Thus, as far as the record shows, Bell andHowell complained that the motor was not performing properly and the matter wassooncorrected by the Respondent.There is no evidence of any untoward conse-quences to the business relationship between the Respondent and Bell and Howellor of any intimations thereof from Bell and Howell.Nor is there record supportforWerner's claimthat the mistake was a very dangerous one, in that, as Wernertestified, if the fumes did get out into the plant it could be dangerous to plant per-sonnel. In this connection, the parties stipulated that if Peterson, the advance manu-facturing supervisor of Bell and Howell were called as a witness, he would testifythat Bell and Howell does not use any poisonous or toxic substance in its inhibitortank.Itwas also stipulated that "Oakite 98 was used and that it is non-toxic,non-poisonous."In all the circumstances, I find unconvincing the reasons given for the discharge ofAmerson and reject them. Thus, (1) the asserted gravity of the mistake attributed toAmerson on the Bell and Howell machine must be considered in the light of the factsthat Amerson had first asked his group leader about the motor to be used and hadused the motor he was told to use, all of which was proper procedure, that Romanand/or Tolzien had apparently failed in their responsibility to inspect the finishedjob, as existing procedures required,16 and that Werner had answered Amerson'sminimization of the mistake with "We're going to have to let you go anyhow"; (2) theremaining reasons deriving from the mistake on the Bell and Howell job do not ringtrue, there being both a patent exaggeration of, and lack of support for, the claimsthat the mistake was very serious because plant personnel might be injured by toxicfumes and because the future business relationship with Bell and Howell would bejeopardized; (3) the Alcoa job was injected as a reason for the discharge as an after-thought; (4) the Respondent took shifting positions on whether any rule or ruleswere, in fact, violated by Amerson; and (5) Amerson's employment record showedthat he had received numerous raises, had received bonuses annually in recognition ofhis good work, and was considered a good employee by both Vice President Wernerand Plant Superintendent Tolzien.The Respondent could point to only one instance in which it discharged anemployee for a mistake made on a machine. This occurred in June or July 1963 andinvolved a welder who was discharged for bad work on a tank. In that instance,'unlike here, the welder was warned and was not discharged until he had made asecond mistake a few days later.6.The real reason for the dischargeI have found that the discharge of Amerson was not motivated by the reasonsassigned by the Respondent.To establish a violation of the Act, however, more thanthis is needed.While the General Counsel contends that the real reason was Amer-son's union activity, he has the burden of proving that such was the case.I have already found that Amerson's organizational activity in behalf of the Uniondates back to 1963 when the Union began its first organizational effort at this plant.Amerson then signed a union authorization card and, at the union business agent'srequest, distributed cards to employees.At that time, he told Plant SuperintendentTolzien, when queried about his thoughts on a union in the plant, that he was in favorof it.Thereafter, when organizational activity resumed in October 1964, Amersontook an active role again.He was again enlisted in this activity by the businessagent of the Union and, so far as appears, he was the keyman in this organizationaldrive at the plant.He distributed cards and succeeded in getting at least six of themsigned, obtained the assistance of other employees in the distribution of cards, anddiscussed the Union with employees in the plant during lunch periods and breaks,after work and sometimes during working hours.He also distributed leaflets openlyin the parking lot, adjacent to the rear of the plant.While there is no direct testimony that any of his union activity on the part ofAmerson came to the attention of the Respondent, there is other evidence whichbears upon this issue.Such evidence consists of the following: (1) the plant is a19 Significantly, while the Respondent would hold Amerson responsible for the Alcoa jobbecause he was the group leader on duty, it did not fault Roman for the Bell and Howelljob, even though he was at the time Amerson's group leader. There is no justification inthis record for such diversity. In these circumstances, the failure also to fault Romanserves to detract from the validity of the reasons urged for the discharge. PHILLIPS MANUFACTURING COMPANY521small one, having about 30 employees; and Superintendent Tolzien was, I find,afforded ample opportunity to observe much of Amerson's organizational activityduring breaks and during lunch, as Tolzien's desk was located in the center of theplant and Tolzien usually had lunch at his desk; (2) there is credited testimony byAmerson that when he requested a job recommendation from Werner, the lattersaid, "I will give you a good recommendation but I don't want you back out heretalking to the men";- (3) the Respondent maintained a no-solicitation and no dis-tribution rule found unlawful herein, which barred such activity as Amerson wasengaging in, unless authorized; (4) the reasons assigned for the discharge are uncon-vincing; (5) Amerson was considered a good employee and had, during the monthbefore this discharge, again been paid a year-end bonus in recognition of his goodwork; and (6) the discharge of Amerson was effected in a manner constituting adeparture from the Respondent's rules.Also significant on this issue are the Respond-ent's background of unfair labor practices 18 and the parallelism here.Thus, thoseunfair labor practices consisting,interalia, of two discriminatory discharges occurredduring the Union's first organizational campaign and one of the discharges occurredwhile an election was impending, and the instant discharge took place at a time whena second organizational effort by the same Union was in progress and during thependency of its representation petition with the Board.All the foregoing demon-strates to me, and I infer, that the Respondent had knowledge of Amerson's interestin, and activities on behalf of, the Union and discharged Amerson therefor.Accordingly, upon what I am convinced is a preponderance of the evidence and inlight of the unfair labor practice found in the maintaining of invalid no-solicitationand no-distribution rules, and upon the entire record, I conclude and find that thereasons given for the discharge of Amerson were pretextuous and that the Respondentdischarged Roy B. Amerson because of his interest in, and activities on behalf of,theUnion, thereby discouraging membership in the Union and interfering with,restraining, and coercing employees in the exercise of their self-organizational rightsin violation of Section 8 (a) (3) and (1) of the Act.19IV.THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfair laborpractices violative of Section 8 (a) (1) and (3) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmative action as set forth below,designed to effectuate the policies of the Act.The Respondent's unfair labor prac-tices go to the heart of the basic rights guranteed employees under Section 7 of theAct 20 Because of the nature of the unfair labor practices found and the backgroundof prior unfair labor practices by the Respondent, the danger of further unfair laborpractices may reasonably be anticipated.The preventative purposes of the Act willbe thwarted unless a remedy coextensive with the threat is directed.Accordingly, inorder to make effective the interdependent guarantees of Section 7 of the Act, I shallrecommend an order requiring the Respondent to cease and desist from in any mannerinfringing upon the rights guaranteed employees by Section 7 of the Act2117 This statement is, in my view, more consistent with a discharge in retaliation forunion activity than a discharge of an employee who performed unsatisfactory work15 The fact that Amerson was present at the hearing in that case at the same time asmanagement representative does not, contrary to the General Counsel, support a findingof knowledge of union activitySince Amerson did not testify, his presence there couldhave been merely that of an observer and is therefore too ambiguous19American Grinding & MachineCo., 150 NLRB 1357;Tru-Line Metal Products Com-pany, et at.,138 NLRB 964, 966, enfd. 324 F. 2d 614 (C.A. 6) ; andWiese Plow WeldingCo., Inc.,123 NLRB 616, 61,8.See also for an inference of knowledge based on smallness of plant,Quest-Shop MarkBrassiereCo., Inc.,80 NLRB 1149, 1150, enfd. 185 F. 2d 285 (C.A. 2), cert. denied 342U.S. 812;Angwell Curtain Company, Inc. v. N.L.R.B,192 F. 2d 899, 903 (CA. 7) ; andN.L.R.B.v.AbbottWorsted Mills, Inc.,127 F. 2d 438, 440 (C.A. 1).WhileN.L.R.B. v.Chicago Perforating Co.,346 F. 2d 233 (C.A. 7), iscontra,that case is distinguishable inthat,interalia,unlike here, the respondent had good cause for the discharge and theemployee involved was a highly unsatisfactory employee.See also for use of unfair labor practice background in evaluating unfair labor practicesalleged,The Wm. H. Block Company,153 NLRB 61620N.L.R.B. v. Entwistle Mfg.Co., 120 F. 2d 532 (C.A. 4).21May Department Stores d/b/a Famous-Barr Company v. N.L.R B.,326 U.S 376;Consolidated Industries Inc.,108 NLRB 60, 61. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondent discriminatorily discharged Roy B. Amerson, Ishall recommend that the Respondent offer him immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniority orother rights, privileges, or working conditions, and make him whole for all earningslost by reason of the disciiminatinn against him, by paying to him a sum of moneyequal to the amount he would have earned from the date of the discharge to the dateof a proper offer of reinstatement, less his net earnings during said period. Backpay,with interest at the rate of 6 percent per annum, shall be computed in the mannerset forth in F.W. Woolworth Company,90 NLRB 289, and IsisPlumbing & HeatingCo., 138 NLRB 716.Upon the basis of the entire record, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union, Allied IndustrialWorkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By maintaining in effect a rule which prohibits solicitation of union membershipon its property during the employees' nonworking time and by maintaining a rulewhich prohibits its employees when they are on nonworking time from distributingunion literature in nonworking areas of its property, the Respondent has engaged ininterference, restraint, and coercion in violation of Section 8 (a) (1) of the Act.4.By discriminating in regard to the hire and tenure of Roy B. Amerson by termi-nating his employment on January 15, 1965, because of his interest in, and activitieson behalf of, International Union, Allied Industrial Workers of America, AFL-CIO,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in this case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, it is recommended that the Respondent, Phillips Manufactur-ing Company, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Union, Allied Industrial Workersof America, AFL-CIO, or any other labor organization of its employees, by dis-criminatorily discharging, or in any other manner discriminating against any employeein regard to his hire, tenure, or any other term or condition of employment.(b)Maintaining in effect a rule which prohibits employees from engaging in solici-tation of union membership during their nonworking time on company property.(c)Maintaining in effect a rule prohibiting its employees, when they are onnonworking time, from distributing handbills or similar literature on behalf of anylabor organization in nonworking areas of Respondent's property.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form, join, or assist labor orkaniza-tions, to bargain collectively through representatives of their own choosing, andengage in other concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Offer Roy B. Amerson immediate and unconditional reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority or otherrights, privileges, or working conditions, and make him whole for any loss of earn-ings he may have suffered in the manner set forth in the section thereof entitled"The Remedy."(b)Notify Roy B. Amerson if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Service and Training Act of1948, as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security records, timecards,personnel records and reports, and all other records necessary or useful to determineor compute the amount of backpay due, as herein provided. PHILLIPS MANUFACTURING COMPANY523(d) Post at its plant premises in Lincolnwood, Illinois, copies of the attachednotice marked "Appendix." 22Copies of said notice, to be furnished by the RegionalDirector for Region 13 (Chicago, Illinois), shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediately upon receiptthereof, and be maintained for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the aforesaid Regional Director, in writing, within 20 days from thedate of the receipt of this Decision, what steps the Respondent has taken to complyherewith 23211n the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. If the Board's Order is enforced by a decree of a UnitedStatesCourt of Appeals, the notice shall be further amended by the substitution of thewords "a Decreeof the United States Court of Appeals, Enforcing an Order" for thewords "a Decision and Order."11 In the eventthis Recommended Order is adopted by the Board, this provision shall bemodified to read "Notify the aforesaid Regional Director, In writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Union, Allied IndustrialWorkers of America, AFL-CIO, or any other labor organization, by discriminat-ing asto the hire, tenure, or any other term or condition of employment of anyof our employees.WE WILL NOT maintain in effect any rule which prohibits solicitation of unionmembership on company property during nonworking time. Insofar as rule16 (0) on page 11 of our Working Conditions and Employee Rules and Regula-tions so restricts the rights of employees, it is hereby rescinded.WE WILL NOT maintain in effect any rule prohibiting our employees, whenthey are on nonworking time, from distributing handbills or other literature inbehalf of any labor organization in nonworking areas of our property. Insofaras rule 16 (P) at page 11 of the above company rules so restricts the rights ofemployees, it is hereby rescinded.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassista labor organization, to bargain collectively through a bargaining agentchosen by themselves, to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or to refrain fromany such activities (except to the extent that the right to refrain is limited bythe lawful enforcement of a lawful union-security requirement).WE WILL offer Roy B. Amerson his former or substantially equivalent job,without prejudice to seniority or other employment rights and privileges, andWE WILL pay him for any loss suffered because of our discrimination againsthim.All our employees are free to become or remain, or refrain from becoming orremaining, members of any labor organization.PHILIPS MANUFACTURING COMPANY,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building,219 South Dearborn Street, Chicago,Illinois,Telephone No. 828-7572.L & S Construction Company, Inc.andMetropolitan D. C. Paving,Highway andConstruction Materials Council,Petitioner.CaseNo. 5-RC-5194.November 2,1965DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, as amended, a hearing was held before Hearing OfficerM. Louise Felton. The Hearing Officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Thereafter,the Employer filed a brief in support of its position.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis caseto a three-member panel [Members Fanning, Brown, andZagoria].Upon the entire record in this case, the Board finds :1.The Employer contends that it does not meet the Board's stand-ards for assertion of jurisdiction.L & S Construction Company is aMaryland corporation wholly owned by A. H. Smith. Its headquartersand place of business are located, together with other A. H. Smithenterprises, in a large complex of facilities at Branchville, Maryland.The Company is engaged in the construction and installation of curbsand gutters, and the performance of grading operations and similartasks in the construction of roads.During the past year, the Com-pany's purchases from outside the State of Maryland amounted to lessthan $50,000.Work performed outside the State was minimal, butduring the past year L & S receivedin excessof $50,000 for servicesperformed in the construction of several Federal, State, and countyhighways within the State of Maryland. The Board has long held thatconstruction of intrastate and State highways affects commerce withinthe meaning of the Act, and services so rendered are considered as hav-ing been performed for an instrumentality of interstatecommerce.'Under these circumstances, we find that the Employer's operationssatisfy the Board's nonretail jurisdictional requirements and it willeffectuate the policies of the Act to assert jurisdiction herein.2'International Hod Carriers',Building and Common Laborers'Union of America, Lo-cal89J,AFL-CIO, (Thorpe Construction Company and Lomelo Construction Company),148 NLRB 55;Spears-Dehner,Inc.,139 NLRB922, 923;Mohican Trucking Company,131 NLRB 1174,1175;Madison County ConstructionCo., 115 NLRB 701.2 SeeSiemons Mailing Service,122 NLRB 81.155 NLRB No. 49.